United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.W., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Denver, CO,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq. for the appellant
Office of Solicitor, for the Director

Docket No. 13-1295
Issued: July 22, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 7, 2013 appellant, through his attorney, filed a timely appeal from an April 1,
2013 merit decision of the Office of Workers’ Compensation Programs (OWCP) denying his
claim for a schedule award. Pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the schedule award
decision.
ISSUE
The issue is whether appellant is entitled to a schedule award for a permanent impairment
of an upper extremity.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 1, 2001 appellant, then a 47-year-old tractor trailer operator, injured his
neck in the performance of duty. OWCP accepted the claim, assigned file number xxxxxx615,
for cervical strain and displacement of a cervical intervertebral disc without myelopathy. On
April 1, 2002 appellant underwent an anterior cervical discectomy and fusion at C5-6. He
returned to his usual employment on July 24, 2002. On October 30, 2003 appellant underwent
an anterior three-level arthrodesis at C4-5, C5-6 and C6-7, a revision anterior cervical two-level
corpectomy at C5-6, an anterior cervical instrumented fusion, a posterocervical laminotomy and
instrumented fusion and a structural fibular allograft.
OWCP also accepted that on June 13, 2007 appellant sustained lumbar and sacroiliac
ligament sprains under file number xxxxxx637.
In a decision dated February 23, 2007, OWCP denied appellant’s claim for a schedule
award. It found that he had not submitted sufficient evidence to support that he sustained a
permanent impairment of the upper extremities due to his cervical spine injury. In decisions
dated June 15 and September 7, 2007 and May 20, 2008, OWCP denied modification of its
February 23, 2007 decision.
On July 12, 2010 appellant filed another claim for a schedule award. By letter dated
July 20, 2010, OWCP requested that he submit an impairment evaluation from his attending
physician addressing whether he had reached maximum medical improvement and providing an
impairment rating using the American Medical Association, Guides to the Evaluation of
Permanent Impairment (6th ed. 2009) (A.M.A., Guides).
In a report dated July 29, 2010, Dr. Thomas K. Lee, a Board-certified orthopedic surgeon,
measured full range of motion of the upper extremities on examination. He found that appellant
had reached maximum medical improvement and could resume work without restrictions.
On November 8, 2010 OWCP referred appellant to Dr. Richard T. Katz, a Board-certified
physiatrist, for an impairment evaluation. In a report dated November 23, 2010, Dr. Katz
discussed appellant’s symptoms of low back and cervical pain with numbness of digits four and
five bilaterally. On examination he found decreased sensation in the fourth and fifth digits, full
muscle strength of the upper and lower extremities and a negative straight leg raise. Dr. Katz
concluded that appellant had no impairment of the extremities as he had “no residual evidence of
radiculopathy in the neck or low back.”
On November 30, 2010 an OWCP medical adviser reviewed Dr. Katz’ opinion and
concurred with his finding that appellant had no impairment of the upper or lower extremities.
By decision dated December 8, 2010, OWCP denied appellant’s claim for a schedule
award. It found that he had no impairment due to either his December 1, 2001 or his June 13,
2007 work injuries.
In a report dated January 11, 2011, Dr. Lee diagnosed lumbar radiculopathy due to the
June 13, 2007 work injury. On examination, he found a positive straight leg raise and weakness

2

in the right extensor hallices longus consistent with instability at L3-4. Dr. Lee opined that
appellant had 12 percent impairment under the sixth edition of the A.M.A., Guides.
On March 14, 2011 appellant requested reconsideration.
On April 29, 2011 Dr. Daniel Zimmerman, an OWCP medical adviser, reviewed
Dr. Lee’s January 11, 2011 report. He stated that the 12 percent impairment rating seemed to be
a whole person impairment rating under Chapter 17. Dr. Zimmerman found that as Dr. Lee
failed to provide a rating in accordance with the A.M.A., Guides, his report did not support
permanent impairment to any extremity.
By decision dated May 11, 2011, OWCP denied modification of its December 8, 2010
decision.
On October 5, 2011 appellant requested reconsideration. He submitted a November 7,
2011 report from Dr. Lee who related that appellant had an impairment of the lower extremities
due to his work-related lumbar sprain. Dr. Lee determined that appellant had 16 percent
impairment due to olisthesis at L3-4 of 16 percent and 10 percent impairment due to olisthesis at
L4-5.
On December 27, 2011 an OWCP medical adviser found that Dr. Lee’s report did not
support entitlement to a schedule award as he rated appellant’s impairment using Table 17-4 on
page 571 of the sixth edition of the A.M.A., Guides, relevant to determining impairments of the
spine due to spondylolithesis. He further noted that it was a whole body impairment rating,
which did not conform to OWCP protocols.
By decision dated January 13, 2012, OWCP denied modification of its May 11, 2011
decision.
In a report dated August 17, 2012, Dr. M. Stephen Wilson, an attending orthopedic
surgeon, reviewed the history of injury and discussed appellant’s current complaints of neck pain
radiating into the extremities and tingling. On examination he stated:
“Cervical pain radiates into the bilateral upper extremities with numbness and
tingling. Weakness against resistance is demonstrated in the cervical flexors and
extensors. Weakness is also demonstrated in the bilateral shoulders, elbows and
wrists against resisted flexion and extension. Jamar dynamometry testing 43
pounds of force produced with the right hand and 34 pounds of force produced
with the left hand. Decreased sensation to monofilament testing is noted in the
C5, C6 and C7 dermatomes of the bilateral upper extremities. There is decreased
two point discrimination with testing in the C5, C6 and C7 nerve distributions of
the bilateral upper extremities, with no discernment with distances less than [six]
[millimeters] but retained discrimination at distances greater than [six]
[millimeters].”1
Dr. Wilson attributed appellant’s cervical condition to his employment injury. Citing
Proposed Table 1 of The Guides Newsletter (July/August 2009), he found that appellant had a
class 1 sensory deficit of the C5 nerve root which yielded a default value of four percent.
3

Dr. Wilson applied grade modifiers of one for functional history of pain with strenuous activity
and a grade modifier of zero for clinical studies. Applying the net adjustment formula moved the
rating one place to the left and yielded two percent impairment due to C5 nerve root
radiculopathy bilaterally. Dr. Wilson further applied Proposed Table 1 of The Guides Newsletter
and grade modifiers to find six percent impairment due radiculopathy and mild motor deficits at
C6 bilaterally and two percent impairment due to radiculopathy at C7 bilaterally. He concluded
that appellant had a 10 percent impairment of each upper extremity.
On January 2, 2013 appellant, through his attorney, requested reconsideration.
On March 17, 2013 Dr. Zimmerman advised that Dr. Wilson’s August 17, 2012 report
did not support an impairment rating. Dr. Wilson did not conduct sensory testing of any
extremity but found sensory symptoms based on appellant’s subjective complaints. He did not
perform proper strength testing as he did not measure with a dynameter three times or using five
different positions to determine the credibility of the measurements by seeing if the distribution
was bell shaped. Dr. Zimmerman found that Dr. Wilson also failed to consider other medical
explanations for appellant’s lack of strength, such as peripheral entrapment neuropathy or
tendinitis. The medical adviser determined that Dr. Wilson should not have applied grade
modifiers based on the clinical studies in reaching his impairment determination as clinical
studies were included in the diagnosis.
By decision dated April 1, 2013, OWCP denied modification of its January 13, 2012
decision.
LEGAL PRECEDENT
The schedule award provision of FECA,2 and its implementing federal regulation,3 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.4 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.5
The sixth edition requires identifying the impairment class for the diagnosed condition
(CDX), which is then adjusted by grade modifiers based on Functional History (GMFH),

2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404.

4

Id. at § 10.404(a).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule
Awards, Chapter 3.700.2 and Exhibit 1 (January 2010).

4

Physical Examination (GMPE) and Clinical Studies (GMCS).6 The net adjustment formula is
(GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).
The A.M.A., Guides does not provide a separate mechanism for rating spinal nerve
injuries as impairments of the extremities. Recognizing that FECA allows ratings for extremities
and precludes ratings for the spine, The Guides Newsletter offers an approach to rating spinal
nerve impairments.7 OWCP has adopted this approach for rating impairment to the upper or
lower extremities caused by a spinal injury.8 The impairment is premised on evidence of
radiculopathy affecting the upper and/or lower extremities.9
ANALYSIS
OWCP accepted that appellant sustained cervical strain and the displacement of a
cervical intervertebral disc without myelopathy due to a December 1, 2001 work injury. On
April 1, 2002 appellant underwent a C5-6 anterior discectomy and fusion and on October 30,
2003 he underwent arthrodesis at C4-5, C5-6 and C6-7.
Appellant filed a claim for a schedule award. He submitted reports from Dr. Lee who
rated whole person impairments of the spine. FECA, however, does not provide for impairment
of the whole person.10 Further, it specifically excludes the back as an organ and, therefore, the
spine does not come under the provisions for payment of a schedule award.11
On November 23, 2010 Dr. Katz, a second opinion examiner, found a loss of sensation in
the fourth and fifth digits with no loss of muscle strength in the upper extremities. He advised
that appellant had no impairment as he had no findings of radiculopathy.
In a report dated August 17, 2012, Dr. Wilson found that appellant had a loss of sensation
in the C5, C6, and C7 dermatomes based on monofilament testing and two-point discrimination
testing. He found weakness with range of motion in the upper extremities by measuring
weakness against resistance and measuring strength using dynamometry testing. Dr. Wilson
cited the tables and provisions of The Guides Newsletter to evaluate appellant’s upper extremity
impairment. He applied grade modifiers, including clinical studies, and determined that
appellant had a two percent impairment due to sensory loss at C5 bilaterally, a six percent
impairment due to loss of sensation and a mild motor deficit at C6 bilaterally and a two percent
impairment due to sensory loss at C7 bilaterally. As noted by Dr. Zimmerman, however,
Dr. Wilson did not consider whether other factors could not result in the upper extremity
6

A.M.A., Guides 494-531.

7

See L.J., Docket No. 10-1263 (issued March 3, 2011).

8

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4
(January 2010); see R.M., Docket No. 12-1811 (issued March 14, 2013).
9

Id.

10

See N.D., 59 ECAB 344 (2008); Tania R. Keka, 55 ECAB 354 (2004).

11

See Francesco C. Veneziani, 48 ECAB 572 (1997).

5

impairment. He included clinical studies as a grade modifier even though it was used to identify
the diagnosis.12 Dr. Wilson additionally did not verify the strength testing using multiple
measurements and found sensory impairment based on appellant’s subjective history as opposed
to sensory testing. Consequently, his opinion is of relevant probative value and insufficient to
establish that appellant sustained permanent impairment of either arm.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established permanent impairment of either upper
extremity.
ORDER
IT IS HEREBY ORDERED THAT the April 1, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.13
Issued: July 22, 2014
Washington, DC

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

See A.M.A., Guides 407.

13

Richard J. Daschbach, Chief Judge, who participated in the preparation of the decision, was no longer a
member of the Board after May 16, 2014.

6

